Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 29, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  142162                                                                                                Michael F. Cavanagh
                                                                                                              Marilyn Kelly
  SHIRLEY D. VINSON,                                                                                    Stephen J. Markman
                                                                                                        Diane M. Hathaway
            Plaintiff-Appellant,                                                                            Mary Beth Kelly
  v                                                                  SC: 142162                             Brian K. Zahra,
                                                                     COA: 292579                                       Justices
                                                                     Oakland CC: 2008-0088623-CZ
  ABN AMRO MORTGAGE GROUP, INC.,
             Defendant-Appellee.
  _________________________________________/

          On order of the Court, the application for leave to appeal the October 14, 2010
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals.
  Record evidence that the defendant resolved to eliminate manual dialing, which only the
  plaintiff utilized because her disability required her to work from her home, and that the
  defendant terminated the plaintiff with the stated intent to replace her with an able-bodied
  individual who could work in the defendant’s office, established a rebuttable prima facie
  case of discrimination under the Persons with Disability Civil Rights Act, MCL 37.1101
  et seq. The circuit court erred in ruling that the plaintiff did not create a prima facie case
  because she admitted that she had no evidence that the defendant took any adverse action
  against her because of her disability. Rather, the plaintiff’s deposition testimony in that
  regard was ambiguous. Further, the subject of reasonable accommodation was not
  addressed in her deposition. The circuit court also erred in ruling that the plaintiff did not
  plead her failure of reasonable accommodation claim. See Complaint, ¶ 20.

         The circuit court’s alternative basis for granting summary disposition to the
  defendant – that the plaintiff did not bear her burden to establish that the defendant’s
  purported non-discriminatory basis to terminate her was a mere pretext – was also
  erroneous. The defendant claimed that it terminated the plaintiff because its auto-dialing
  system could only be operated from its office, and the plaintiff could not utilize the auto-
  dialing system because she could only work from her home. However, the defendant
  provided no evidentiary support for its claim that the auto-dialing system could not be
  operated from the plaintiff’s home. Therefore, the plaintiff was not obligated to establish
  that the defendant’s purported non-discriminatory basis for its termination of the plaintiff
  was a mere pretext for its discriminatory action. Sniecinski v Blue Cross & Blue Shield of
  Michigan, 469 Mich 124, 134 (2003). We REMAND this case to the Oakland Circuit
  Court for further proceedings not inconsistent with this order.



                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            April 29, 2011                      _________________________________________
           p0426                                                                Clerk